PARDEE, Circuit Judge
(dissenting). In this case, when heretofore before this court, two important questions affecting the proper decision of the same were involved, both arising under the Employers’ Liability Act (Act ..April 22, 1908, c. 149, 35 Stat.' 65 [Comp. St. 1913, §§ 8657-8665]), to wit: (1) As to- the assumption of risk by the employé; and (2) the degree of care required of the employer in furnishing tools and appliances for the employé to use. In the opin*31ion handed down (210 Fed. 849, 127 C. C. A. 411) the assumption of risk was discussed, but not decided; but it was held that the employer’s duty in the premises required him to make a test of certain indicator tubes furnished to the intestate engineer to use on his engine.
Since our decision in that case, and before the trial in the court below, the Supreme Court of the United States, in the case of Seaboard Air Line Co. v. Horton, 233 U. S. 492, 34 Sup. Ct. 635, 58 L. Ed. 1062 (which it may be noted was, as to facts causing injury, very-like the instant case), decided that under the Employers’ Liability Act, when an employé knows of a defect in appliances used by him, and appreciates the resulting damages, and continues in the employment without objection, or without obtaining from the employer an assurance of reparation, he assumes the risk, even though it may arise from the employer’s breach of duty, and also that under the Employers’ Liability Act a defect in an appliance which is not covered by any of the federal Safety Acts, does not leave the employer absolutely responsible for the defect, but that the common rule with regard to negligence applies, which is that an employer is not a guarantor of the safety of the place of work or machinery and appliances of the work, and the extent of its duty to its employé is to see that ordinary care and prudence are exercised, to the end that the place at which the work is to be performed and the tools and appliances of the work are safe for the workman.
On the second trial of the instant case in the court below, the evidence submitted was not entirely the same as on the previous trial. Additional evidence was taken, showing: the care and prudence exercised by the employer, and, among other things, that the tube that exploded, which had been furnished by the employer and put in place by the plaintiff’s intestate, was obtained from, and guaranteed by, reputable manufacturers, and that the same was subjected by the deceased engineer to a test of eight days’ actual service before there was an explosion; that from the nature of things tubes of glass originally sound and standing all reasonable tests through change of weather and depending upon use and handling are all liable to explode sooner or later.
As to whether an actual test of the indicator tube was made by the railroad company, prior to furnishing it to the engineer, does not appear. So that now it seems an entirely different case is presented to the court at the second trial from that presented on the first.
Tt is contended in this present case that the burden of proof is on the plaintiff to show that no sufficient test was made by the railroad company and that such test was necessary, and some very respectable authority is cited in support thereof. See Pennsylvania Railroad Co. v. Knox, 218 Fed. 748, 753, 134 C. C. A. 426; Patton v. Texas & Pacific R. Co., 179 U. S. 663, 21 Sup. Ct. 275, 45 L. Ed. 361; Westinghouse Electric & Mfg. Co. v. Heimlich, 127 Fed. 92, 62 C. C. A. 92; Petroleum Iron Works v. Boyle, 179 Fed. 434, 102 C. C. A. 579; Bush v. Traction Co., 192 Fed. 242, 112 C. C. A. 499.
As to the duty of an employer who furnishes guaranteed appliances and machinery procured from a reputable manufacturer of recognized *32standing, it is said by the Supreme Court in Richmond & Danville Railroad Co. v. Elliott, 149 U. S. 266, 13 Sup. Ct. 837, 37 L. Ed. 728:
“If be purchases from a manufacturer of recognized standing, he is justified in assuming that in the manufacture proper care was taken, and that proper tests were made of the different parts of the machinery, and that as delivered to him it is in a fair and reasonable condition for use. We do not mean to say that it is never the duty of a purchaser to make tests or examinations of his own, or that he can always and wholly rely upon the assumption that the manufacturer has fully and sufficiently tested. It may be, and doubtless often is, his duty when placing the machine in actual use to subject it to ordinary tests for determining its strength and efficiency.”
In Westinghouse Electric Mfg. Co. v. Heimlich, supra, Judge Lurton, for the Circuit Court of Appeals for the Sixth Circuit, laid down the following:
“The master is not a guarantor of the safety of machinery or implements furnished his employes, and is only bound to use ordinary care, diligence, and skill for the purpose of protecting them, and it is not negligence to use and employ such machinery or implements as the experience of trade and manufacture sanction as reasonably safe. Hough v. Railway Co., 100 U. S. 213, 25 L. Ed. 612; Washington Rd. Co. v. McDade, 135 U. S. 554, 10 Sup. Ct. 1044, 34 L. Ed. 235; Union Pacific Ry. Co. v. Daniels, 152 U. S. 684, 689, 14 Sup. Ct. 756, 38 L. Ed. 597; Texas, etc., Ry. Co. v. Barrett, 166 U. S. 617, 17 Sup. Ct. 707, 41 L. Ed. 1136; Shearman & Redfield on Negligence (5th Ed.) § 195. * * * The defect in this chain was one which could not have been discovered by anything short of a test which would develop its existence by putting upon it a greater strain than the chain so defective would stand. In other words, in order to determine whether the iron was in fact crystallized, it was necessary to break or cut into each link, for it was altogether possible that, if one link was made from crystallized iron, the others were also defective. This defect might not exist to the same extent in every link. Was it, then, the duty of the plaintiff in error to subject .this chain to a test for latent defects before allowing it to be used, or might the purchasers rely upon the reputation of the maker, and his representation as to the quality of the material used, and as to the results of the manufacturer’s tests? In the selection of machinery, tools, or material the master is responsible to his servants for only ordinary care; that degree of care which a man of ordinary prudence in the same line of business would be expected to exercise to secure his own safety were he doing the work. Shearman & Redfield on Negligence (5th Ed.) § 195; 20 Am. & Eng. Ency. Law, 78, 79; De Graff v. New York Cent. Rd., 76 N. Y. 125; Marsh v. Chiekering, 101 N. Y. 390, 5 N. E. 56; Carlson v. P. B. Co., 132 N. Y. 273, 30 N. E. 750; Railway Co. v. Aiken, 89 Tenn. 245, 14 S. W. 1082; Smith v. N. Y., etc., R. Co., 164 N. Y. 491, 58 N. E. 655; Service v. Shoneman, 196 Pa. 63, 46 Atl. 292 [69 L. R. A. 792, 79 Am. St. Rep. 689]. * * * The burden is upon the plaintiff to prove the negligence of the defendant. If the chain broke by reason of some defect, it devolves upon him to show that by reasonable care this defect might have been discovered. Texas & Pacific Ry. Co. v. Barrett, 166 U. S. 617, 17 Sup. Ct. 707, 41 L. Ed. 1136; L. & N. Rd. Co. v. Campbell, 97 Ala. 147, 151, 12 South. 574. The evidence showed that purchasers or users of such chains ordinarily relied upon the reputation of the maker and upon his representation as to the quality of the iron and strength of the chain. Neither was there any evidence tending to excite suspicion as to the soundness or strength of this chain, such as having been á long time in use. The chain had been many times examined for external evidences of defects, injury, or wear. In such circumstances there was no reason to apprehend a latent defect, and the purchaser is not required to make so extraordinary a test as that indicated by the court. A purchaser of such an article from a reputable manufacturer, with representations as to its tested strength and quality of material, is not responsible for hidden defects, which cannot be discovered by a careful ex*33ternal examination. Ladd v. New Bedford Rd., 119 Mass. 412, 20 Am. Rep. 331; Spicer v. South Boston Iron Co., 138 Mass. 426; Roughan v. Boston Block Co., 161 Mass. 24, 36 N. 33. 461.”
In the present state of the record, our former decision ought not to control, and in my opinion it is the duty of the court to take up and decide the case on its merits.